 

Case 7:18-cr-00431-CS Document 26 Filed 08/25/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Sante eeaeeemcas uaa Mal Mt Mie MPRA I x
United States of America,
ORDER
¥.
7:18-CR-00431 (CS)
Michael Hall,
Defendant(s).
esr aseasrsesrsmaensonersancammaelicaramitemeeacciisessct x

Seibel, J.

Defendant Michael Hall, whose former counsel is no longer on the CJA Panel, has
requested counsel in connection with an application for compassionate release. CJA counsel,
Clinton Calhoun, Esq., is hereby appointed under the Criminal Justice Act to serve as counsel in
representing Defendant Michael Hall. Mr. Calhoun should contact my chambers to obtain a copy

of Mr. Hall’s submission to the Court.

SO ORDERED.

Dated: August AS , 2020
White Plains, New York

(Mth yfetek

Cathy Stibel, U.S.D.J.

 
